DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 05/21/2020 and Applicant’s request for reconsideration of application 15/082606 filed 05/21/2020.
Claims 1-4, 6-8, 10, and 12-19 have been examined with this office action.

Claim Interpretation – “thereby” Clauses
A “thereby” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim [MPEP § 2111.04]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-8, 10, and 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bortolotto (PGPub Document No. 20160328700) in view of Meredith (PGPub Document No. 20160125409).
As per claim 1, Bortolotto teaches a computer-implemented method ([0001]), comprising steps of:
displaying, to a user, a collection of one or more user device identifiers ([¶105] displayed on the mobile device screen to detect identification information, such as a phone number, an email address, a social media alias, or the like, and display an e-wallet icon next to such identification information);
verifying that a user-selected one of the user device identifiers is linked to a user device that is in the possession of the user ([¶105] By selecting/pressing the icon, the user selects a payee identified by the identification information. Alternatively, or in addition, the user may be provided with an option to select the identification information to select the payee once the user has a cursor over the identification information [Figure 2, element 225, 230, and 235]]);
linking the verified user-selected user device identifier to a payment account identifier attributed to the user by (i) matching the user-selected user device identifier to a user device identifier stored in connection with the payment account ([¶106] e-wallet [Figure 2, element 215] Receive user's selection of an account registered with the e-wallet), and (ii) executing a transaction of the user over the Internet via the payment account ([Figure 2, element 245] Initiate an electronic payment transfer)
querying the user, subsequent to said linking, to confirm that the payment account is to be used as an expedited payment mechanism in one or more future transactions with a particular user-determined merchant ([0117] “… In the latter scenario, once the user selects the payee, he or she is returned into the e-wallet application to continue with the setting-up of the electronic payment transfer request. Therefore, the user is enabled to select a particular payee/payer, whose contact information is included in one of such applications, through the e-wallet application”):
 and
implementing, in response to user confirmation of the query, the payment account linked to the verified user-selected user device identifier as an expedited payment mechanism for use in one or more future transactions with the particular user-determined merchant ([Figure 2, element 245] Initiate an electronic payment transfer [0181] where this application has listed the steps of a method or procedure in a specific order, it could be possible, or even expedient);
carrying out (initiate/confirm transfer), using the expedited payment mechanism, one or more additional transactions with the particular user-determined merchant ([Figure 3, elements 350, 355, and 360]); 
wherein the steps are carried out by at least one computing device ([0180]). 
Bortolotto does not explicitly teach the remaining claim limits. 

Meredith teaches wherein said carrying out the one or more additional transactions using the expedited payment mechanism comprises: verifying, via a payment gateway associated with the expedited payment mechanism, user possession of the user device utilized in the one or more additional transactions by processing at least one user input via the user device using at least one notification service provided by the user device operating system ([0010] “Yet further features provide for the electronic prompt to require the consumer to perform an authentication step on the electronic device before allowing the debit to be approved or denied … and for the electronic device of the consumer to be a mobile phone” [0054] “The consumer (140) may be required to perform any suitable authentication step before allowing the debit to be approved or denied . In one embodiment … the consumer (140) is required to enter a personal identification number (PIN), identification code, passphrase, passcode, or the like … This provides an additional layer of security in the case that an unscrupulous or fraudulent party attempts to approve or deny a particular direct debit using the electronic device (150) of the consumer” [0118] “The communication element (840) may include a subscriber identity module (SIM) in the form of an integrated circuit that stores an international mobile subscriber identity and the related key used to identify and authenticate a subscriber using the communication device” [claim 4]); and
transmitting an application programming interface (API) request for authorization from the payment gateway (remotely accessible server [0036]) associated with the expedited payment mechanism to the financial institution that hosts the payment account (clearing entity/acquirer [0037]) (recurrent payments shown in [Figures 2 and 3, communications between elements 130 and 110]), thereby precluding, for the one or more additional transactions, (a) redirection of the user’s web browser to a web page of the financial institution that hosts the payment account, and (b) authentication between the user and financial institution requiring security-related information associated with the user, wherein the request for authorization comprises (i) one or more details pertaining to the one or more additional transactions, (ii) the verified user-selected user device identifier, and (iii) an indication of the verification that the user is in possession of the user device utilized in the one or more additional transactions (The payments are recurring [0004-0006] [0074] [0078] until revoked and, therefore do not require “(a) redirection of the user’s web browser to a web page of the financial institution that hosts the payment account, and (b) authentication between the user and financial institution requiring security-related information associated with the user, wherein the request for authorization comprises (i) one or more details pertaining to the one or more additional transactions, (ii) the verified user-selected user device identifier, and (iii) an indication of the verification that the user is in possession of the user device utilized in the one or more additional transactions”.  Note that the phrase “thereby precluding, for the one or more additional transactions, (a) redirection of the user’s web browser to a web page of the financial institution that hosts the payment account, and (b) authentication between the user and financial institution requiring security-related information associated with the user, wherein the request for authorization comprises (i) one or more details pertaining to the one or more additional transactions, (ii) the verified user-selected user device identifier, and (iii) an indication of the verification that the user is in possession of the user device utilized in the one or more additional transactions” is a statement of intended use or intended result and not a positive recitation of a functional or structural claim limit.);

It would have been obvious to one of ordinary skill in the art at the time of filing to have verified the user had possession of the transaction device and set up recurring payments as in Meredith in the system executing the method of Bortolotto with the motivation of offering a more secure handling of sensitive information and improved transaction convenience when making recurring payments as taught by Meredith over that of Bortolotto.

As per claim 2, 
Bortolotto teaches the computer-implemented method of claim 1, wherein the one or more user device identifiers comprise one or more telephone numbers ([¶105] displayed on the mobile device screen to detect identification information, such as a phone number, an email address, a social media alias, or the like, and display an e-wallet icon next to such identification information).

As per claim 3, 
the computer-implemented method of claim 1, wherein the collection of one or more user device identifiers is stored in a user profile arising from the particular user-determined merchant ([0156]).

As per claim 4, 
Bortolotto teaches the computer-implemented method of claim 1, wherein the user device comprises a mobile telephone (mobile device[¶10]).

As per claim 6, 
Bortolotto teaches the computer-implemented method of claim 1, wherein said executing comprises executing the transaction at the particular user-determined merchant (It is the examiner’s position that the claim limit “implementing the payment account linked to the verified user-selected user device identifier as an expedited payment mechanism for use in one or more future transactions with the multiple merchants “ is analogous to a user defined payment preference or default payment setup which is common in the art. Bortolotto teaches that an e-wallet … software application installed on the electronic device to enable the user of the electronic device to use it as a payment device in payment transactions … Once the user registers for the e-wallet service, along with his or her accounts such as credit cards, the user is able to use the electronic device to pay for his or her purchases at participating merchants [0004] the order in which the user selects data necessary to set-up the electronic payment transfer is not necessarily fixed and may differ between different embodiments, depending on the user's preferences [0118] It is the examiner’s position that the phrase “not necessarily fixed” implies that data necessary to set-up the electronic payment transfer can optionally be fixed).

As per claim 7, 
Bortolotto teaches the computer-implemented method of claim 1, wherein the payment account comprises one of (i) a bank account, (ii) a credit card account, and (iii) a debit card account ([0107]).

As per claim 8, 
Bortolotto teaches the computer-implemented method of claim 1, wherein the payment account identifier comprises a privacy-preserving reference to the payment account of the user (tokens [0007]).

As per claim 10, 
Bortolotto does not teach the claim limits.

Meredith teaches the computer-implemented method of claim 9, comprising: applying a unique identifier to the payment account subsequent to said executing the transaction of the user over the Internet via the payment account, wherein said unique identifier is generated by the financial institution that hosts the payment account  ([0017] “The financial account may be a mobile money account held at the issuer. An account identifier of the financial account may be a Mobile Station International Subscriber Directory Number (MS ISDN) of the electronic device of the consumer”).

As per claim 12, 
Bortolotto teaches the computer-implemented method of claim 1, comprising: attributing a user-modifiable name to the payment account in response to the user confirming that the payment account is to be used as an expedited payment mechanism ([106] [0181]).

As per claim 13, 
Bortolotto teaches the computer-implemented method of claim 1, wherein the method is implemented by a payment gateway (payment server hub)  ([0100]).

As per claim 14, Bortolotto teaches a computer program product comprising a computer readable storage medium (computer readable
medium) having program instructions embodied therewith, the program instructions executable by a device ([0078] [0152]).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 15, Bortolotto teaches a system comprising: a memory; and at least one processor coupled to the memory  ([0078] [0152]).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 16, The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claims 1 and 11.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 12.

As per claim 18, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 19, 
the computer-implemented method of claim 18, comprising: checking the status of the second transaction via communication with the financial institution; and communicating the status to the particular user-determined merchant ([0018] [0052] [0099]).



Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: Applicant's arguments with regards to 35 USC § 101 have been fully considered and are persuasive. Regarding arguments directed toward the claim limit “querying the user, subsequent to said linking, to confirm that the payment account is to be used as an expedited payment mechanism in one or more future transactions with a particular user-determined merchant”, Bortolotto teaches that “… In the latter scenario, once the user selects the payee, he or she is returned into the e-wallet application to continue with the setting-up of the electronic payment transfer request. Therefore, the user is enabled to select a particular payee/payer, whose contact information is included in one of such applications, through the e-wallet application” [0117]. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/04/2021